United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 06-40212
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RODRIGO VELASQUEZ-DIAZ, also known as Daniel Alexis
Velasquez-Diaz,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. 2:05-CR-620-ALL
                         --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Rodrigo Velasquez-Diaz (Velasquez) appeals his guilty plea

conviction and 30-month sentence for illegally reentering the

United States after having been deported previously.

     Velasquez challenges the constitutionality of 8 U.S.C.

§ 1326(b).     Velasquez’s constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Velasquez contends that Almendarez-Torres was

incorrectly decided and that a majority of the Supreme Court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40212
                               -2-

would overrule Almendarez-Torres in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000), we have repeatedly rejected such

arguments on the basis that Almendarez-Torres remains binding.

See United States v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir.),

cert. denied, 126 S. Ct. 298 (2005).   Velasquez properly concedes

that his argument is foreclosed in light of Almendarez-Torres and

circuit precedent, but he raises it here to preserve it for

further review.

     Accordingly, the judgment of the district court is AFFIRMED.